Citation Nr: 1421619	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  97-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound of the right thigh.  

2.  Entitlement to a rating in excess of 10 percent for varicose veins of the right leg prior to September 28, 2006.

3.  Entitlement to a separate compensable rating for scars of the right thigh and right calf.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over the case was ultimately transferred to the RO in Wilmington, Delaware.
 
In February 2012, the Board issued a decision granting a 20 percent rating for residuals of a shell fragment wound of the right calf, granting a 30 percent rating for residuals of a shell fragment wound of the right thigh, denying a rating in excess of 10 percent for varicose veins of the right leg prior to September 28, 2006, and denying a rating in excess of 40 percent for varicose veins of the right leg from September 28, 2006.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012 the Court issued an Order granting a joint motion of the parties and vacated the Board's decision to the extent that the Board denied a rating in excess of 30 percent for residuals of a shell fragment wound of the right thigh, denied a rating in excess of 10 percent for varicose veins of the right leg prior to September 28, 2006, and failed to grant a separate compensable rating for scars of the right thigh and right calf.  The joint motion also notes that the evidence of record included medical evidence linking degenerative joint disease of the right hip to the Veteran's service-connected shell fragment wound residuals and that the Board should have addressed whether a separate compensable rating is warranted for the degenerative joint disease.  

The Board in June 2013 accordingly remanded the case for development consistent with the joint motion, including requiring that the RO or the Appeals Management Center (AMC) develop and adjudicate the issue of entitlement to service connection for disability of the right hip.  Following development, the AMC issued a November 2013 rating decision granting service connection and a separate compensable rating for disability of the right hip.  The Veteran has not appealed the rating assigned for the right hip disability.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System  
 

REMAND

The Board regrets that all claims remaining on appeal before the Board again require remand, because the AMC has not substantially complied with the directives in the remand of June 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Rating Residuals of Shell Fragment Wound of the Right Thigh

The Board in its June 2013 remand required that a VA examiner separately address the disabilities involving Muscle Group XIII and Muscle Group XIV, noting that the Court Order required that impacts of these separate muscle groups be separately addressed.  The Veteran's authorized representative has contended that separate evaluations are warranted for disability associated with each of these muscle groups.  Upon VA examination in December 2013 injuries of Muscle Groups XIII and XIV were noted; however, the examiner indicated that there was no impairment affecting functioning of the thigh muscles.  However, past VA examinations, including a January 2001 neurological examination, identified neuropathy of nerves enervating right thigh muscles, with both pain and loss of sensation, attributed by examiners to shell fragment wounds.  The Veteran has also complained of limitations of functioning including limited ambulation.  

In the present case the nature and severity of thigh muscle injuries are certainly complicated by the presence of injury or disability of other parts of the right lower extremity, including the hip, knee, calf, and ankle, as well as venous insufficiencies.  However, for this reason a more careful evaluation of muscle functioning is required, including review of the nature of the original muscle injuries, the track of missile fragments, the course of initial treatment, and the history of impairment including past complaints.  The December 2013 VA examiner's broad characterization of no impairment of functioning due to injuries of Muscle Groups XIII and XIV, without more detailed findings addressing each of these muscle groups and without discussion of complained of symptoms or history of disability, appears on its face inadequate.  A new examination is thus required. 

Rating Varicose Veins of the Right Leg Prior to September 28, 2006

A VA examiner in September 2013 was instructed to address the Veteran's varicose veins and right lower extremity edema prior to September 28, 2006, including based on retrospective review of past records, with opinions whether these were caused or aggravated by the Veteran's right lower extremity shell fragment wounds or their scar residuals.  However, the September 2013 examiner failed to address the status of the Veteran's right lower extremity varicose veins and venous stasis prior to September 28, 2006, instead only providing an etiology opinion for current right lower extremity edema and venous stasis.  Once again, inadequacy of the examination obtain requires repeated examination.  

Rating Right Lower Extremity Scars

The Board in its June 2013 Remand carefully reviewed the past history of the Veteran's right lower extremity scars as documented on prior VA examination.  The Board instructed that the Veteran be provided another VA examination and that the examiner was to review this history, any VA and private records reflecting scars and post-service injuries, and to provide a retrospective evaluation of the nature of the scars attributable to his in-service injuries for the entire period of the claim.  However, the VA examiner in December 2013 merely noted the Veteran's history as including shell fragment wounds in 1967, and then measured current scars.  The examiner made no effort to ascertain the status of scars from service, retrospectively, and made no effort to differentiate these from scars from other causes.  The Board is thus compelled to seek a further examination, based on the inadequacy of the examination obtained.  The Board will here again recount past findings.  

The Board notes that discrepancies between current and past examinations of the Veteran's scars are more extensive than that portrayed by the joint motion.  These discrepancies the Board noted in its February 2012 decision.  Specifically, the Board noted that upon one May 1996 VA examination scars were measured as follows: 

The scars on the upper anterior and lateral thigh measured 10cm, 10cm, and 8 cm respectively.  The scars on the upper calf were approximately 10 cm long on the lateral calf, and 5 cm long on the medial calf.  The scar on the Achilles tendon was about 5cm long.  The examiner noted some discomfort on palpation of the scars, but there was no significant underlying tissue loss.

(Board decision, p. 13). 

The Board noted a separate skin examination in May 1996, with the following scar observations:

[A] 2 by 0.2 cm scar on the right posterior ankle; a 9 by 3 cm scar of the right lateral lower leg; a 6 by 1 cm hypertrophic scar of the right lateral leg; a 6 by 4 cm scar of the anterior thigh with side tracking; and a 12 by 4 cm scar of the lateral right thigh with side tracking.  A diagnosis of painful scars with secondary venous stasis, swelling of the ankle, and stasis dermatitis was provided.

(Board decision, p. 14). 

The report of a February 1998 examination of the shell fragment wounds notes the presence of partially adherent scars, and the report of a separate scars examination in February 1998 presented additional findings:  

The following scars were noted: a 16 by 3 by 4 cm scar on the lateral aspect of the right thigh that was deep into the muscle; a 12 by 2 cm on the anterolateral aspect of the right thigh; a 14 by 1 cm scar on the lateral aspect of the right knee; an 8 by 0.5 scar on the medial aspect of the right leg; a 7 by .05 cm scar on the lateral aspect of the ankle; and a 10 by 1 cm scar on the anterior aspect of the right thigh.

The scar on the lateral aspect of the right thigh was deep into the muscle, partially adherent, and sensitive.  The scar on the anterolateral aspect of the right thigh was also deep and adherent.  The scar on the anterior aspect of the right thigh was deep into the muscle and was tender.  The scar on the lateral aspect of the right knee was sensitive and partially adherent.  The scar on the medial aspect of the right leg was 2 cm deep into the muscle.  The scar on the lateral aspect of the ankle was 1.5 cm deep into the muscle, and was partially adherent and sensitive.

(Board decision, p. 15).

A January 2001 VA examiner noted that scars from the Veteran's right lower extremity wounds were diffusely tender to pressure.  As the Board observed:

The examiner noted the following scars:  a 6 inch long longitudinal scar at the anterolateral aspect of the proximal right thigh; a 2 inch scar at the anterolateral aspect of the proximal right thigh; a 4.25 inch longitudinal scar at the proximal aspect of the right mid-thigh; a 2.5 inch scar on the right knee; a 4 inch long scar over the anterior right knee; a 4 inch long scar oriented longitudinally at the lateral aspect of the posterior right calf; a 3.25 inch longitudinal scar located at the posteromedial aspect of the right calf; and a 2.5 inch scar across the middle of the right Achilles tendon.  Palpation of all scars produced minimal tenderness.

(Board decision, p. 18).

The Board noted these September 2006 VA examination findings:

The examiner also noted the following scars: a 5 inch scar along the lateral aspect of the calf; a 3.5 by 0.5 inch scar in the medial calf region; and a 1.5 inch horizontal scar at the inferior aspect of the Achilles tendon.  There was numbness in the scar along the lateral aspect of the calf as well as in the scar on the Achilles tendon.  There was tenderness to palpation in the scar along the medial calf region. All scars were well-healed and there was no evidence of adherence, keloid formation, or erythema. 

(Board decision, p. 19). 

The Board also noted these September 2009 VA examination findings:

The examiner also noted the following scars:  a 5 inch scar with multiple patch marks over the right lateral thigh; a 4.5 inch long scar over the lateral right calf; a 3 inch long by 0.25 inch wide scar over the medial right calf; and a 4 inch long scar over the mid-anterior right thigh.  All scars were well-healed and superficial without tenderness, keloid formation or inflammation, skin breakdown, edema, or deep adherence to underlying tissue.  Scars were also superficial without deep adherence to skin breakdown or edema.  Texture was normal without evidence of atrophy or scales.

(Board decision, p. 20). 

The Board also noted these April 2010 VA examination findings:

The examiner also noted the following scars: a 17.5 by 1/8 inch scar on the left calf; a 18.5 by 1/8 inch scar on the right calf; a 5 by 1/8 inch scar on the right lateral thigh; a 3.5 by 1/8 scar on the right lateral thigh; and a 1.5 by 1/8 inch scar on the posterior right lower leg.  Scars were not tender to palpation, had no irregularity, atrophic changes, or shininess.  There was no evidence of ulceration or skin breakdown, elevation or depression of the skin on palpation, deep scars, inflammation, edema, keloid formation, inflexibility, or induration of the scars. 

(Board decision, p. 20).

Finally, the Board noted July 2010 VA examination findings:

The examiner also noted the following scars:  a 17.5 by 1/8 inch scar on the left calf; a 18.5 by 1/8 inch scar on the right calf; a 5 by 1/8 inch scar on the right lateral thigh; a 3.5 by 1/8 inch scar on the right lateral thigh; and a 1.5 by 1/8 inch scar on the posterior right lower leg.  Scars were not tender to palpation, and had no irregularity, atrophic changes, or shininess.  There was no evidence of ulceration or skin breakdown, elevation or depression of the skin on palpation, deep scars, inflammation, edema, keloid formation, inflexibility, or induration of the scars. 

(Board decision, p. 22).

Upon the most recent VA examination in December 2013, the following scars were noted:  "left calf: 1.5 by 1/8 inch; right calf: 18.5 by 1/8 inch; right lateral thigh: 5 by 1/8 inch; posterior right lower leg: 3.5 by 1/8 inch, and 1.5 y 1/8 inch."  The examiner found none of these painful or unstable.  

The examination reports thus reveal some significant discrepancies over the years between their scar findings, suggesting some improvement over the years, but also suggesting that some of the scars are likely due to post-service injuries or medical procedures.  Such questions are most notably raised by the observed 18.5 inch long scar over the right calf and 17.5 inch long scar over the left calf, which were present at the 2010 examinations but not previously.  

The electronic records include no records to explain the presence of these 18.5 and 17.5 inch scars.  The evidentiary record does reflect that the Veteran is a retired police officer, with substantial treatment received at non-VA facilities, with records of such treatment not reflected in the evidence of record.  Appropriate development to ascertain the extent of scars attributable to service including to the Veteran's service-connected residuals of shell fragment wounds should thus include obtaining relevant private records, including in particular records of private procedures for treatment of post-service injuries, and records of post-service operations productive of surgical scars.  

The record of August 1969 VA examination documents scars present shortly after service.  In the right thigh, that examiner observed a 7-inch operative vertical scar in the upper lateral thigh, a 4-inch vertical scar in the anterolateral superior thigh, and a 4-inch vertical scar in the lateral quadriceps just below the mid thigh with a slight diastasis of the quadriceps.  The examiner also noted a surgical scar just below the right knee that was 31/2 inches by 3/4 inches and not adherent, with no muscle loss.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, the RO/AMC should again explicitly ask the Veteran to provide authorization for records of treatment received following service.  He should be asked to describe any history of injuries, surgeries, or other scarring of the right lower extremity following service, in order to provide a coherent picture of the extent of service-connected right lower extremity disabilities.  He should also be asked to provide authorization to obtain any related treatment and hospitalization records.  This should include seeking records of treatment or evaluation from indicated sources, including through the Veteran's former employer(s) during his post-service career as a police officer.  

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and severity of the Veteran's residuals of shell fragment wounds of the right thigh.  This should be conducted by an examiner other than the one who conducted the December 2013 VA examination for this purpose.  The electronic records or a copy of the pertinent electronic records must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

The examiner should identify each muscle group affected by the residuals of the shell fragment wounds of the right thigh, as well as each joint or joints acted on by each such affected muscle group.  The examiner is specifically instructed that he or she must separately address Muscle Group XIII and Muscle Group XIV and any impact on each of these two muscle groups by shell fragment wounds.  (This is required by a Court Order in this case, and the examination will be deficient if these muscle groups are not separately addressed.)  The examiner should consider neurological impairment as may impact functioning of right thigh muscles, with review of January 2001 VA neurological examination findings.  Pain impacting functioning and functional use of the muscle groups should be considered.  The examiner should consider the original muscle injuries, the track of the missile fragments, the course of initial treatment, and history of impairment of functioning of the muscle groups.  Right lower extremity functioning should be addressed, and to the extent possible impairment due to injury of muscle groups XIII and XIV should be differentiated from impairments due to joint disabilities superficial scars, and venous stasis or varicose veins.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine retrospectively the nature and severity of the Veteran's service-connected right lower extremity scars.  This should be conducted by an examiner other than the one who conducted the December 2013 VA examination for this purpose.  The electronic records or a copy of the pertinent electronic records must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

The examiner should carefully note the scars noted over the years from service, including those identified in the report of the August 1969 VA examination, shortly after service, and those observed upon subsequent VA examinations including two examinations in May 1996, and one examination each in February 1998, January 2001, September 2006, September 2009, April 2010, July 2010, and December 2013.  Scar findings from these examinations are detailed in the body of this remand.  The examiner should note obtained VA and private records, and should differentiate any scars due to post-service injury or post-service surgical procedures.  The examiner is thus asked to identify specifically those right lower extremity scars which are the result of service including in-service shell fragment wounds of the right lower extremity.  The examiner should then address the nature and extent of these service-related scars, including their size, location, and tenderness, skin or tissue breakdown, adherence to underlying tissues, and any impairment in functioning of parts as a result of these scars.  

The examiner should provide a retrospective evaluation, based on prior examination findings and comparison of these findings with findings shortly after service in August 1969, to ascertain the nature and extent of service-related scars over the entire period of the claim.  

The examiner should identify any intervals of greater or lesser severity of these scars.  In particular, it appears from comparing earlier examination findings with the most recent findings that scars previously identified as deep and adherent to underlying tissues became superficial and non-adherent to underlying tissues.  The examiner should address or explain these improvements, as part of a coherent picture of the Veteran's service-related scars over the entire period of the claim, including any intervals of greater or lesser severity of scars, to facilitate the Board's accurate rating of scars during the period of the claim.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to address retrospectively the nature and extent of the Veteran's right lower extremity varicose veins, right lower extremity edema, and right lower extremity venous stasis, and questions of causation between these conditions, during the period of the claim prior to September 28, 2006, including any impacts on daily functioning.  This should be conducted by an examiner other than the one who conducted the September 2013 VA examination for this purpose.  The electronic records or a copy of the pertinent electronic records must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

The examiner should identify any intervals of greater or lesser severity during the period of the claim over the entire period of the claim, to facilitate the Board's accurate rating of disabilities.  

The examiner should provide opinions whether it is at least as likely as not that the Veteran's varicose veins of the right lower extremity or his shell fragment wounds of the right lower extremity, or his scar residuals of shell fragment wounds of the right lower extremity, caused or aggravated (permanently increased in severity) any right lower extremity edema or venous stasis.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

